                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7       CHRISTOPHER CARDINAL, et al.,                    Case No. 18-cv-00272-JCS
                                                        Plaintiffs,
                                   8
                                                                                            ORDER DENYING ADMINISTRATIVE
                                                  v.                                        MOTIONS TO FILE UNDER SEAL
                                   9

                                  10       JOHN LUPO, et al.,                               Re: Dkt. Nos. 90, 100, 110, 111, 115
                                                        Defendants.
                                  11

                                  12           The parties have filed several administrative motions to file documents under seal in
Northern District of California
 United States District Court




                                  13   connection with their pending motions for summary judgment. In order overcome the

                                  14   presumption of public access to judicial proceedings, the parties must show compelling reasons

                                  15   for documents to remain under seal.

                                  16           Defendants’ motions to file documents under seal in connection with Defendant Moheba

                                  17   D’Anna’s motion for summary judgment (dkt. 90) and Plaintiffs’ motions to file under seal in

                                  18   connection with their opposition to Defendant John Lupo’s motion (dkt. 111) and with their

                                  19   motion for sanctions (dkt. 115) all seek sealing on the basis that the opposing party designated the

                                  20   documents at issue as confidential. Neither party filed responsive declarations within the time

                                  21   allowed by Local Rule 79-5(e)(1). These administrative motions are therefore DENIED, and the

                                  22   parties shall file the documents at issue in the public record no sooner than September 9, 2019 and

                                  23   no later than September 13, 2019. See Civ. L.R. 79-5(e)(2).1

                                  24           With respect to Exhibit N to the July 15, 2019 declaration of Craig Crawford (dkt. 100)

                                  25   and one of the documents at issue in the sealing motion related to Plaintiffs’ motion for sanctions

                                  26   (dkt. 115), Plaintiffs similarly seek sealing only on the basis that non-party Riggs Distributing,

                                  27
                                       1
                                  28    This procedure does not apply to the document in docket entry 115 that was designated as
                                       confidential by a non-party, which is addressed separately in the next paragraph.
                                   1   Inc. (“Riggs”) designated the document as confidential. See dkts. 100, 115. Riggs did not file a

                                   2   responsive declaration within the time allowed by Local Rule 79-5(e)(1). Those administrative

                                   3   motions are therefore also DENIED. Because Riggs may not receive immediate notice of this

                                   4   order, the Court extends the deadlines set by Local Rule 79-5(e)(2). Unless Riggs files its own

                                   5   motion seeking to maintain the documents under seal, Plaintiffs shall file the documents at issue in

                                   6   the public record no earlier than September 16, 2019 and no later than September 20, 2019.

                                   7   Plaintiffs are ORDERED to serve a copy of this order on Riggs by any means reasonably

                                   8   calculated to provide actual notice and to file proof of service no later than September 6, 2019.

                                   9          Defendants move to seal documents filed in connection with certain reply briefs (dkt. 110)

                                  10   ostensibly on the basis that those documents were designated as confidential by Plaintiffs.

                                  11   Because the documents at issue appear to pertain to Riggs, however, and in an abundance of

                                  12   caution, Defendants are ORDERED to follow the procedure stated above regarding notice to
Northern District of California
 United States District Court




                                  13   Riggs, filing proof of service no later than September 6, 2019, and filing documents in the public

                                  14   record between September 16, 2019 and September 20, 2019 if Riggs does not file a motion to

                                  15   maintain these documents under seal.

                                  16          IT IS SO ORDERED.

                                  17   Dated: September 3, 2019

                                  18                                                    ______________________________________
                                                                                        JOSEPH C. SPERO
                                  19                                                    Chief Magistrate Judge
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         2
